Citation Nr: 1211203	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  10-10 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of $2,109.40 based the Veteran's receipt of additional compensation benefits for a dependent stepchild, JAV, was validly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1989 to August 1991.  He also served in the Army National Guard of Oklahoma.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that charged the Veteran with an overpayment based on his receipt of additional compensation benefits for a dependent stepchild, JAV, and JAV's concurrent receipt of educational assistance benefits under Chapter 35, Title 38, United States Code.  In October 2009, VA's Debt Management Center notified the Veteran of the amount of the overpayment ($2,109.40) and of his right to dispute the debt and/or request a waiver.

In written submissions dated in May 2010 and February 2011, and during a Board hearing held in May 2011, the Veteran's representative raised the issue of the Veteran's entitlement to a waiver of the overpayment here in question.  Inasmuch as the record does not reflect that the agency of original jurisdiction (AOJ) has heretofore adjudicated the question of waiver, to include any questions that might exist with respect to the timeliness of such request, the Board does not have jurisdiction to consider it.  The matter is referred to the AOJ for appropriate action.

For the reasons set forth below, the matter developed for appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A veteran entitled to compensation based on disability evaluated as 30 percent or more disabling may receive additional compensation on account of a dependent child or stepchild over the age of 18 who is attending school.  38 U.S.C.A. § 1115 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.4(b)(2), 3.57, 3.667 (2011).  However, VA regulations prohibit payment of additional compensation for a dependent child or stepchild based on school attendance under circumstances where the child or stepchild is receiving educational assistance benefits under Chapter 35, Title 38, United States Code.  38 C.F.R. §§ 3.707(a), 21.3023 (2011).  If such payments are made concurrently, the veteran may be charged with an overpayment, or debt, for compensation erroneously received.

If the erroneous award was based on an act of commission or omission by the payee, or with the payee's knowledge, the effective date of the discontinuance of the erroneous payment is the date the award became erroneous, but not earlier than the date entitlement ceased.  38 U.S.C.A. § 5112(b)(9) (West 2002); 38 C.F.R. § 3.500(b)(1) (2011).  However, if the debt was created solely as the result of administrative error or error in judgment, the effective date of the discontinuance is the date of the last payment based on the error.  38 U.S.C.A. § 5112(b)(10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2011).  Stated another way, a veteran will not be charged with an overpayment, or debt, for payments made solely as a result of administrative error or error in judgment.

In the present case, the evidence of record shows that, as of June 2007, the Veteran was receiving compensation as a veteran with four dependents, including his stepson, JAV, who was then 21 years old and attending college at a location distant from the Veteran's home.  A rating decision entered in June 2007 established basic eligibility for educational assistance benefits under Chapter 35, Title 38, United States Code, effective from December 2006.  The Veteran was notified of the RO's determination in July 2007, and he in turn notified JAV of his potential eligibility.  See Transcript of May 2011 Board hearing, p. 7.  At some point thereafter, JAV apparently applied for, and received, educational assistance benefits under Chapter 35 through May 2008.  The Veteran has testified that he was not informed of JAV's successful application, however, until he received a letter from the RO in June 2009 to the effect that he was not permitted to receive additional compensation benefits for JAV after JAV began receiving benefits under Chapter 35, and that JAV would need to be retroactively removed from the Veteran's compensation award, effective from August 20, 2007, resulting in an overpayment.

On appeal, the Veteran and his representative maintain, in essence, that the debt arising from concurrent receipt was not validly created because the Veteran's receipt of additional compensation benefits on account of JAV on and after August 20, 2007 was due solely to VA administrative error or error in judgment.  The Veteran asserts that he had no knowledge of JAV's Chapter 35 award until he received the RO's letter in June 2009.  He contends that VA, on the other hand, was in possession of all of the information necessary to make a prompt adjustment to his award when JAV applied for, and received, VA educational assistance.

It is unclear on the current record whether and at what point (if any) the VA office processing JAV's education award obtained the Veteran's claims file and asked the RO to make the necessary adjustment to the Veteran's award, as required by governing procedures.  See former VBA Adjudication Procedure Manual M22-4, Part VII, Chapter 4, para. 4.11(a).  In addition, it does not appear that the RO has heretofore considered the Veteran's argument to the effect that the overpayment in question is solely due to VA administrative error or error in judgment.  Accordingly, the Board will remand the case in order to obtain JAV's VA education folder and have the AOJ consider its contents, along with the other evidence of record, in the context of the Veteran's allegations.  38 C.F.R. § 19.9 (2011).

For the reasons stated, this case is REMANDED for the following actions:

1.  Obtain JAV's VA education folder and associate it with the record on appeal.  If JAV's VA education folder is cannot be obtained, the claims file should be annotated to reflect that fact, and the Veteran should be notified.

2.  After conducting any additional development deemed necessary, the issue on appeal should again be reviewed.  In so doing, the AOJ should specifically consider whether the overpayment here in question was solely the result of VA administrative error or error in judgment, as the Veteran alleges.  See 38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).  If the benefit sought remains denied, furnish a SSOC to the Veteran and his representative, and afford them an opportunity to respond.

Thereafter, the record on appeal should be returned to the Board, if otherwise in order.  No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).

